Citation Nr: 0721446	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  02-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran retired from the United States Navy in August 
1996 after more than 20 years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the veteran's claims of 
entitlement to service connection for right and left knee 
disabilities.  The veteran perfected a timely appeal of this 
determination to the Board.

On his November 2002 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded the 
opportunity to testify at a hearing conducted via 
videoconference before a Member of the Board (now known as a 
Veterans Law Judge).  In March 2003, the veteran testified by 
videoconference before an another Veterans Law Judge.  
Unfortunately, however, in August 2003, the RO informed the 
veteran that the tape of that hearing was inaudible and could 
not be transcribed.  As a result, the RO offered the veteran 
the opportunity to testify at another Board hearing.

In an October 2003 response, the veteran stated that he 
wished to again testify before a Veterans Law Judge by 
videoconference.  As a result, in December 2004, the Board 
remanded this matter.

In March 2005, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a videoconference 
hearing conducted before the undersigned Veterans Law Judge.  
A copy of the transcript of this hearing has been associated 
with the claims folder.

In May 2005, this matter was remanded for additional 
development and adjudication.  

In January 2007, the RO granted service connection for post-
traumatic degenerative joint disease of the left knee, 
evaluated as 10 percent disabling effective January 7, 2002.  
The veteran's right knee claim has been returned to the Board 
for further review.



FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
has a current right knee disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a right knee disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in February 2002, May 2005, and March and 
April 2006, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claim, including notice regarding the 
disability rating and effective dates for the condition.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The veteran 
was also generally invited to send information or evidence to 
VA that may support his claim, was advised of the basic law 
and regulations governing his claim, the basis for the 
decisions regarding his claim, and the cumulative information 
and evidence previously provided to VA, or obtained by VA on 
the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that this matter has been 
remanded on two occasions for additional development.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for left knee disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran's claims file contains multiple VA 
examinations that address the veteran's right knee claim.  
The first examination is dated in March 2002. The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report. The examiner 
noted that the veteran had been hit by a hitch cover in the 
right knee patellar area in September 1979.  The examiner 
also reported that the veteran stated that he fell off a bike 
striking his right knee in 1989.  The veteran indicated that 
he has had some discomfort on the medial joint line since 
that time.  Upon examination, crepitus of the knees was noted 
bilaterally with pops.  Otherwise, no swelling, no erythema, 
and no increased temperature was indicated.  Knee range of 
motions were noted to be normal without pain and there was no 
tenderness of the knee.  X-ray indicated no radiographic 
evidence for acute or chronic osseous or joint abnormality of 
the right knee.  

The second examination was afforded the veteran in June 2006.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report.  
The examiner noted the veteran's medical history for the 
record, to include the veteran's service history.  The 
examiner noted the veteran's history of left knee problems, 
but noted that an x-ray of the veteran's right knee taken 
only a few years earlier was within normal limits.  The 
examiner also noted that the veteran reported falling off a 
bike in 1989 and traumatizing the medial aspect of his right 
knee.  The examiner stated that his review of the medical 
records found no documentation of this accident.  The veteran 
reported some pops and medial jointline pain.  Upon 
examination, the veteran's gait showed no limping and there 
was no significant guarding in overall activities using his 
knees.  The veteran denied instability, and the examiner 
indicated no muscle atrophy, no increased warmth, and no 
erythema.  Crepitus and pops were noted bilaterally without 
pain complaint.  The examiner also indicated no tenderness in 
the joint line and no pain on vertical compression of the 
patella bilaterally.  Ligaments were intact and drawer signs 
were negative.  However, there was some throbbing pain 
complaint after valgus and varus stress on the knees 
especially on the left side which was noted to be subjective.  
The examiner then went on to state that the veteran's left 
knee condition appeared to be service-connected based on 
medical documentation noted in the service medical records.  
The examiner noted, however, that he was not able to find any 
medical documentation with regards to the right knee and, 
therefore, could not make any comments in regard to service 
connection for the right knee.

Because the June 2006 examiner had not offered an opinion, to 
include a diagnosis and an opinion as to whether the 
veteran's knee disabilities were as least as likely as not 
related to or had their onset in service, the RO requested 
that the June 2006 examiner offer an additional opinion. In 
October 2006, the examiner submitted an additional report.  
The examiner again indicated that the veteran's claims file 
had been reviewed in connection with the examination and 
report. The examiner noted the veteran's medical history for 
the record and concluded that there was no objective evidence 
of pathology on the right knee.  The examiner stated that the 
veteran does not have documented right knee trauma or 
treatment in the service medical records.  The 2002 x-ray was 
non-revealing, and the reported bike accident in 1989 was 
actually on the left knee.  The examiner then went on the 
discuss the veteran's left knee and concluded that the 
veteran had medial joint degenerative joint disease and old 
tear of the posterior horn of the medial meniscus.  The 
examiner concluded that the left knee disability was at least 
as likely as not related to service.
  
Based on the foregoing, the Board determines that service 
connection is not warranted for a right knee disability.  In 
this regard, the Board notes that the veteran was not 
diagnosed with a right knee disability in any of the VA 
examinations that reviewed his right knee claim.  And the 
June and October 2006 VA examiner specifically found, after 
an extensive review of the record and after examining the 
veteran, that there is no objective evidence of pathology on 
the right knee.  Here, the Board notes that without a current 
diagnosis, a claim for entitlement to service connection for 
any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board notes that, while the veteran may 
feel that he has a right knee disability due to his service, 
a lay person is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical evidence is against a finding that the veteran 
has a right knee disability due to his service.  Accordingly, 
entitlement to service connection for such a disability must 
be denied.  

ORDER 

Service connection for a right knee disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


